In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Cooper C. appeals from an order of disposition of the Family Court, Orange County (Bivona, J.), dated April 9, 2010, which, upon a fact-finding order of the same court dated December 23, 2009, made upon his admission, finding *644that he had committed acts which, if committed by an adult, would have constituted the crime of reckless endangerment in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of two years.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in determining the proper disposition in a juvenile delinquency proceeding (see Family Ct Act § 141; Matter of Ashley P., 74 AD3d 1075, 1076 [2010]; Matter of Aaron P., 72 AD3d 826, 827 [2010]; Matter of Summer D., 67 AD3d 1008, 1009 [2009]). Here, the Family Court did not improvidently exercise its discretion in determining that a period of two years of probation was the least restrictive alternative consistent with the needs and best interests of the appellant and the need to protect the community (see Family Ct Act § 352.2 [2] [a]), particularly in light of the nature of the incident (see Matter of Ashley P., 74 AD3d at 1076; Matter of Erika R., 55 AD3d 740 [2008]). Rivera, J.P., Leventhal, Sgroi and Miller, JJ., concur.